DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-3 and 5-7, which are directed to a manner of operating the disclosed measurement apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Statements reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (2012/0035450 A1, cited in IDS filed 09/21/2018).
Regarding claim 1, Hayashi discloses an electrical characteristics measurement apparatus (Fig. 3; Fig. 9; [0065]-[0083]), comprising:
a measurement unit configured to measure electrical characteristics of a biological sample over time (sample introduction portion 2; voltage application portion 11; permittivity/dielectric measurement portion 12; [0068]-[0075]);
an analysis unit configured to review, in real time during the measurement, data related to a temporal change in the electrical characteristics and to analyze a change in state of the biological sample (blood coagulation system analysis portion 13; [0076]-[0081]); and
a notification unit configured to issue notification of an analysis result obtained by the analysis unit at a specific time point (displaying on a monitor or printing on a predetermined medium; [0082]-[0083]),
wherein the analysis unit is configured to detect a predetermined feature point from the data related to the temporal change in the electrical characteristics and to use data related to the temporal change in a period before and/or after the predetermined feature point (Fig. 4-8 and 12-15), and
the analysis unit is configured to calculate a correlation coefficient between the pieces of data related to the temporal change and to analyze whether the correlation coefficient exceeds a predetermined threshold value or not (Fig. 10; [0084]-[0093]; Fig. 15; [0110]; [0125]; [0133]-[0134]).
 the analysis unit is configured to use pieces of data related to the temporal change (Fig. 4-8 and 12-15).
Regarding claim 3, Hayashi further discloses the analysis unit is configured to detect a time point at which a value at the predetermined feature point exceeds a predetermined threshold value and to compare variations in electrical characteristics at the time point between the- 62 - pieces of data related to the temporal change (Fig. 10; [0084]-[0093]).
Regarding claim 5, Hayashi further discloses the analysis unit is configured to analyze whether a value at the predetermined feature point and/or the state of the biological sample at the predetermined feature point are/is matched with a predetermined criterion or not (Fig. 10; [0084]-[0093]).
Regarding claim 6, Hayashi further discloses the biological sample is a blood sample (blood coagulation system analysis device 1).
Regarding claim 7, Hayashi further discloses the electrical characteristics are a dielectric constant at a specific frequency (permittivity/dielectric measurement portion 12).







Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the analysis unit disclosed by Hayashi is incapable of performing the function of “calculate a correlation coefficient between the pieces of data related to the temporal change and to 
Hayashi explicitly discloses the blood coagulation system analysis portion (13) correcting permittivity and the gradient of permittivity corresponding to the frequency to be considered can be employed so that the larger the degree of bias in the gradient of permittivity corresponding to a frequency approximate to the frequency to be considered, the side where the bias of the gradient is large is weighted (Fig. 15; [0125]).  Since Hayashi explicitly discloses the use of the temporal change in permittivity (analogous to “pieces of data related to the temporal change”) to weigh (analogous to “correlation coefficient”) the side where the bias of the gradient is large (analogous to “predetermined threshold value”).
For the above reasons, the previous grounds of rejection have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797